The defendant was convicted of violating the prohibition law, and from a judgment of conviction he appeals.
There are but two questions of law presented by the record for review:
1. The court, over the objection of the defendant, allowed the witness Waite, who testified for the state, to state that when he first met the defendant on the evening the whisky was obtained, the defendant was half drunk. This was error; but was rendered error without injury by the defendant himself, who, in his direct testimony, said he was full drunk. Kelsoe v. State,15 Ala. App. 461, 73 So. 831.
2. The defendant, when the state closed its case, moved to exclude all the testimony, which motion the court overruled. This was not error. There was enough evidence to go to the jury upon which to base a verdict.
There is no error in the record, and the case is affirmed.
Affirmed.